DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 07/02/2022, claims 1, 5, 6 and 10 have been amended. Applicant further amended the title to address the previous objections to the specification; hence, the objection has been withdrawn. Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. On claim 1, lines 13/14 it recites “… pull-up resistor connected between the detection contact and a direct-current voltage …” the statement indicates that there is a connection points for the pull-up resistor in which one is the detection contact (or contact point). But, it’s not clear the second connection point. It states that the other connection is “direct-current voltage” this parameter is not a contact or a connection point, rather it is a unit of electrical charge. It is not clear as to the second or the other connection points for the pull-up resistor (for the purpose of examination, (interpreted as ‘direct-current output connection point’).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0175637) in view of Carre et al. (US 2013/0082662), (Hereinafter, Carre). 
With respect to claims 1 and 6, Zhang et al. (hereinafter, Zhang) discloses a charging device (Fig. 8, 2), a first terminal of the charging device connected to a power 2supply device through a universal serial bus port, the charging device (Para. # 63 and 112) comprising: 3a detection contact having a voltage level which reflects whether a second 4terminal of the charging device is connected to an electronic device (Para. # 74 and 80); 5a switch module (Fig. 8, 13), wherein a first terminal of the switch module is connected to the 6power supply device through the universal serial bus connection port (Para. # 65, 69 and 74: charging adaptor interface with USB of the electronic mobile with switch 13 for powering the electronic device-mobile); and 7a control circuit connected to the detection contact and the switch module (Fig. 8, control 21/11 connected to switch 13; para. # 74), 8wherein in response to the control circuit determining that the second 9terminal of the charging device (Para. # 93) is not connected to the electronic device 10according to the voltage level of the detection contact (Par. # 45, 80 and 84).  

    PNG
    media_image1.png
    427
    572
    media_image1.png
    Greyscale

ZHANG, however, does not expressly disclose charging device is disconnected from electronic device according to voltage detection, and the control circuit comprise a pull-up resistor connected, and the current flowing through the pull-up resistor is less than 100 micro-amperes.
Carre discloses, on the other hand, battery at a frequency that corresponds to the resonant frequency (see Para. # 77 disconnect charger 130 from battery or electronica’s battery that would be charged; when the USB charger adapter 105 is disconnected from mobile device 110, battery 125 supplies system current I.sub.SYS=-I.sub.BAT in a reverse direction through the circuit 130 via the power output line 137 to device power distribution circuit 150 to a functional circuit 160, such as an application processor system). As for the current flowing is less than 100 micro-meter, paragraph 0045 discloses the two possibilities that when detected voltage is above certain values, it outputs large currents, such as 3A (3 ampere); and low current - charging current of hundreds milli-ampere-when the detected voltage of the cell reaches the switch-off voltage threshold (when the detected voltage value of the cell is above 4.35 V, the charging adaptor only outputs a power signal of hundreds milliampere (mA) to charge the cell; … and further outputs a low current to the cell for charging the cell with low current (charging current of hundreds milliampere) when the detected voltage of the cell reaches the switch-off voltage threshold which means the cell is about to be fully charged. This can not only prevent the cell from being overcharged, but also reduce the charging time. 
ZHANG and Carre are analogous art because they are from the same field of endeavor namely charging method or system and circuits to secure for power-up for battery operating device. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added integrated circuit of control with a switch  in order to detect signal that communicate to connect or disconnect the circuit, such as from the electronic device to be charged to the quick battery charger of ZHANG in view of the teachings of Carre for the benefit of protecting the rechargeable device when no charging power is required as a safety precaution and potentially avoid leakage.
With respect to claims 2 and 7, the combined reference of Zhang and Carre disclose the charging device as described above, wherein Zhang discloses in response to the control 2circuit determining that the second terminal of the charging device has been connected to 3the electronic device according to the voltage level of the detection contact (Para. # 45), the control 4circuit controls the switch module to be in an on state, such that the electronic device 5which a second terminal of the switch module is connected to obtains power provided by 6the power supply device (45 and 70).  
With respect to claims 3 and 8, the combined reference of Zhang and Carre disclose the charging device as described above, wherein Zhang discloses the switch module comprises a first switch, and the first switch is 3disposed on a universal serial bus positive power line (para. # 63 and 65), and 4wherein in response to the first switch being in the on state, the universal serial 5bus positive power line provides a fixed voltage to the electronic device for charging the electronic device (Para. # 65 USB interfaced for charging the electronic device or rechargeable battery). 
With respect to claims 4 and 9, the combined reference of Zhang and Carre disclose the charging device as described above, wherein Carre discloses in response to the voltage level of the detection contact being a high level, the control circuit determines that the 3second terminal of the charging device is not connected to the electronic device (Para. # 65 USB charger disconnected from mobile device 110). 
With respect to claims 5 and 10, the combined reference of Zhang and Carre disclose the charging device as described above, wherein Carre discloses the control circuit 2comprises a pull-up resistor connected to the detection contact, and in response to the 3second terminal of the charging device being not connected to the electronic device, a 4current flowing through the pull-up resistor is less than 100 microamperes (Para. # 180).  
Response to Arguments
Applicant argued that “… Zhang does not disclose or teach that the first controller 11 comprises a pull-up resistor connected between one charging contact point of the mobile terminal 1 and a direct-current voltage. Zhang further does not disclose or teach that in response to one charging contact point of the mobile terminal 1 being not connected to one corresponding electrode of the cell, a current which flow through a pull-up resistor (of the switch circuit 13) connected between one charging contact point of the mobile terminal 1 and a direct-current voltage can be less than 100 microamperes for preventing large leakage current…”
Zhang, however discloses that when the detected voltage value of the cell is within the interval range from (4.3 V to 4.32 V), the charging adaptor outputs a 3 A power signal to charge the cell; when the detected voltage value of the cell is within the interval range from (4.32 V to 4.35 V), the charging adaptor outputs a 2 A power signal to charge the cell, which is the current flowing through is getting lesser depending on the voltage intervals. When the detected voltage value of the cell is above 4.35 V, the charging adaptor only outputs a power signal of hundreds milliampere (mA) to charge the cell. In such a way, by detecting the voltage of the cell in real time, the charging adaptor outputs large current (charging current equal to or greater than 3 A) to the cell for charging the cell with large current when the voltage of the cell is lower, and further outputs a low current to the cell for charging the cell with low current (charging current of hundreds milliampere) when the detected voltage of the cell reaches the switch-off voltage threshold which means the cell is about to be fully charged. This can not only prevent the cell from being overcharged, but also reduce the charging time. The leakage rate is significantly reduced or controlled. The combined art, at least, teaches functional equivalency in reducing unwanted current from damaging the rechargeable elements in the circuits. The circuitry consists of passive elements as it is a way to control current.
Therefore, applicant’s argument in this regard is not found persuasive. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859